                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

PHILLIP AND TERESA
WERNETTE                                                                                           PLAINTIFFS


v.                                          Case No. 6:19-cv-6097


PETE T. GAYNOR, in his capacity as
administrator of FEMA; JACKSON
ADJUSTMENT COMPANY, INC.;
BENJAMIN ANDRADE;
ALEX STRAWN INSURANCE AGENCY INC.;
and STATE FARM INSURANCE CO.                                                                    DEFENDANTS

                                                    ORDER

          Before the Court is Defendant State Farm Insurance Co.’s Motion to Dismiss. (ECF No.

23). Plaintiffs Phillip and Teresa Wernette have responded. (ECF No. 29).

          Also before the Court is Defendants Jackson Adjustment Company, Inc. and Benjamin

Andrade’s Motion to Dismiss. (ECF No. 25). Plaintiffs have responded. (ECF No. 28). The

Court finds the two matters ripe for consideration.

        On October 7, 2019, Defendant State Farm Insurance Co. moved for dismissal pursuant to

Federal Rules of Civil Procedure 12(b)(6). On October 9, 2019, Defendants Jackson Adjustment

Company, Inc. and Benjamin Andrade moved for dismissal pursuant to Rule 12(b)(6). On October

17, 2019, Plaintiffs filed an amended complaint.1 (ECF No. 29).

        It is well established that the filing of amended complaint supersedes the original

complaint, thereby rendering it inoperative and without legal effect. See In re Atlas Van Lines,


1
  Plaintiffs did not identify the procedural mechanism under which they amended their complaint, but the Court
presumes they did so pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), which, inter alia, allows a party to
amend a pleading once as a matter of course within twenty-one days after service of a responsive pleading or a Rule
12(b) motion, whichever comes earlier. No defendant has filed an answer in this matter, and Plaintiffs amended their
complaint within twenty-one days of the date Defendant State Farm filed its motion to dismiss.
Inc., 209 F.3d 1064, 1067 (8th Cir. 2000). Accordingly, after a complaint is amended, motions

directed at the original complaint should be denied as moot, without prejudice to their refiling as

to the amended complaint. Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th

Cir. 2002).

       Plaintiff’s original complaint (ECF No. 1) is now inoperative and superseded by the

amended complaint. Accordingly, the Court finds that the pending motions to dismiss (ECF Nos.

23, 25), which are directed at the original complaint, are moot and are hereby DENIED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 18th day of October, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
